UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 þ ANNUAL REPORT PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Or ¨ TRANSITION REPORT PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7615 KIRBY 401(k) PLAN Kirby Corporation 55Waugh Drive, Suite 1000 Houston, Texas 77007 KIRBY 401(k) PLAN Index to Financial Statements and Supplemental Schedules Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits (Modified Cash Basis) – December 31, 2008 and 2007 2 Statements of Changes in Net Assets Available for Benefits (Modified Cash Basis) – Years ended December 31, 2008 and 2007 3 Notes to Financial Statements (Modified Cash Basis) 4 Supplemental Schedules Schedule I - Schedule H, Line 4a – Schedule of Delinquent Participant Contributions (Modified Cash Basis) – Year ended December 31, 2008 15 Schedule II - Schedule H, Line 4i – Schedule of Assets (Held at End of Year) (Modified Cash Basis) – as of December 31, 2008 16 Supplemental schedules, other than those listed above, are omitted because of the absence of the conditions under which they are required. Index Report of Independent Registered Public Accounting Firm Plan Administrator Kirby 401(k) Plan: We have audited the accompanying statements of net assets available for benefits (modified cash basis) of the Kirby 401(k) Plan (the Plan) as of December 31, 2008 and 2007 and the related statements of changes in net assets available for benefits (modified cash basis) for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As described in note 2, these financial statements and supplemental schedules were prepared on a modified cash basis of accounting, which is a comprehensive basis of accounting other than U.S. generally accepted accounting principles. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007 and the changes in net assets available for benefits for the years then ended, on the basis of accounting described in note 2. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4a – schedule of delinquent participant contributions (modified cash basis) for the year ended December 31, 2008 and supplemental schedule H, line 4i – schedule of assets (held at end of year) (modified cash basis) as of December 31, 2008 are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. KPMG LLP Houston, Texas June 26, 2009 Index KIRBY 401(k) PLAN Statements of Net Assets Available for Benefits (Modified Cash Basis) December 31, 2008 and 2007 Assets: Investments, at fair value $ $ Participant loans 8,437,935 7,479,985 Receivable for securities sold 5,694 79,236,782 Accrued income — 77,419 Total assets 96,286,918 125,690,445 Liabilities: Other liabilities 298,527 1,614,961 Total liabilities 298,527 1,614,961 Net assets available for benefits at fair value 95,988,391 124,075,484 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 1,060,706 — Net assets available for benefits $ $ See accompanying notes to financial statements. 2 Index KIRBY 401(k) PLAN Statements of Changes in Net Assets Available for Benefits (Modified Cash Basis) Years ended December 31, 2008 and 2007 Additions to net assets attributed to: Contributions from participants $ $ Contributions from employer 4,606,000 3,898,026 Rollover contributions 2,252,507 2,216,354 Interest and dividend income 2,097,213 2,239,561 Net appreciation (depreciation) in fair value of investments ) 13,680,981 Total additions, net ) 30,730,275 Deductions from net assets attributed to: Benefits paid to participants 7,788,848 8,062,764 Investment counselor fees and other 103,653 88,371 Total deductions 7,892,501 8,151,135 Net increase (decrease) ) 22,579,140 Net assets available for benefits, beginning of year 124,075,484 101,496,344 Net assets available for benefits, end of year $ $ See accompanying notes to financial statements. 3 Index KIRBY 401(k) PLAN Notes to Financial Statements (Modified Cash Basis) December 31, 2008 and 2007 Description of Plan (a) General The Kirby 401(k) Plan (the Plan) is a defined contribution 401(k) plan for the benefit of employees of Kirby Corporation (the Company) and certain subsidiaries. Each employee is eligible to join the Plan as of the first pay period following completion of three months of service and the attainment of age 18.Effective January 1, 2008, the Plan’s eligibility period was reduced from one year of service to three months.Employees covered by collective bargaining agreements, the terms of which do not provide for participation in the Plan, are not eligible. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Further information relating to the Plan’s provisions is available in the Plan Document. The Global Power Systems, L.L.C. (GPS) Profit Sharing Plan (GPS Plan) was merged into the Plan, and all GPS balances were transferred to the Plan effective December 31, 2006. Commencing January 1, 2007, former GPS Plan participants are subject to the same plan provisions as the Plan participants. In connection with the plan merger, the Plan was amended on December 31, 2006 to include GPS employees. (b) Administration of the Plan The general administration of the Plan is the responsibility of the Company (the plan administrator). The plan administrator has broad powers regarding the operation and administration of the Plan and receives no compensation for service to the Plan. All administrative expenses, unless paid by the Company at its discretion, are paid by the Plan. Effective January 1, 2008, Merrill Lynch Trust Co. (Merrill Lynch) became the trustee of the Plan.Wells Fargo Bank (Wells) was the trustee of the Plan during 2007.In advance of the transfer of assets from Wells to Merrill Lynch, Wells sold substantially all of the investments, excluding the Kirby Common Stock Fund and participant loans, contained in the Plan resulting in the Plan having a receivable for securities sold of $79,236,782 and a payable for securities purchased of $1,614,961 at December 31, 2007.In January 2008, the net cash received from these transactions was transferred to new investment options available through Merrill Lynch that closely matched the objectives and investment strategies of current investments of participants. (Continued) 4 Index KIRBY 401(k) PLAN Notes to Financial Statements (Modified Cash Basis) December 31, 2008 and 2007 (c) Contributions The Plan provides for basic employee pretax contributions to the Plan of up to 3% of covered compensation as defined, and for additional employee pretax contributions to the Plan of up to 14% of covered compensation subject to the provisions of the Internal Revenue Code of 1986, as amended (the Code). Participants age 50 or older during the Plan year may also elect to make a “catch-up” contribution, subject to certain Internal Revenue Service (IRS) limits ($5,000 in 2008 and 2007). The Company contributes matching employer contributions equal to 100% of basic employee pretax contributions. Effective January 1, 2008, the Plan was amended to allow use of forfeited amounts to offset future matching contributions.The Company does not match the additional employee pretax or catch-up contributions. Each participant directs his or her contributions and the Company’s matching contributions between the investment funds offered by the Plan, including Company common stock. All employees hired or rehired are automatically enrolled at a 3% pretax contribution rate, unless otherwise elected by the participant. In addition, participants may contribute amounts representing rollovers from other qualified plans or from an individual retirement account. (d) Benefits Benefits payments are made to participants upon retirement or termination of employment (or to the beneficiary in the event of death) and are in the form of lump sum distribution payments. A participant may request a loan for up to the lesser of 50% of the participant’s vested interest or $50,000, less the participant’s highest outstanding loan balance during the preceding 12 months. Loans are typically repaid over a five-year period and bear interest at prime rate plus 1%. Interest rates ranged from 5% to 9.25% at December 31, 2008. Loans outstanding at December 31, 2008 mature from January 4, 2009 through December 31, 2013. Loans outstanding upon a participant’s termination of employment are considered deemed distributions if not repaid and are deducted from the participant’s account balance prior to distribution.
